WOLLMAN, Circuit Judge,
dissenting.
I respectfully dissent. I would affirm the order confirming the arbitration award. To hold that the arbitrator ignored the plain language of the contract by not specifically referring to the second sentence of Article XV, section 15.2, seems to me to be an overly restrictive view of the arbitrator’s role. This is all the more true in light of the fact that section 15.2 does not compel the interpretation Hormel places on it. If this were other than an appeal from an arbitrator’s award, I might very well agree *353with the majority opinion. Given the extremely narrow range of our review in such cases, however, I must conclude that under the principles set forth in United Paperworkers Int’l v. Misco, Inc., 484 U.S. 29, 108 S.Ct. 364, 98 L.Ed.2d 286 (1987), I cannot say that the arbitrator’s award did not draw its essence from the contract. Accordingly, the district court’s order should be upheld.